Citation Nr: 1515822	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  13-18 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for residuals of a right middle finger injury.

2. Whether new and material evidence has been received to reopen a claim of service-connection for degenerative disc disease (DDD) of the cervical spine.

3. Whether new and material evidence has been received to reopen a claim of service-connection for headaches, to include as secondary to cervical spine DDD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1964 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The March 2009 rating decision, in pertinent part, denied service connection for residuals of a right middle finger injury and for diabetes mellitus, type 2.  The Veteran had also initiated appeals of denials of service connection for hyperoptic astigmatism and presbyopia, headaches, and arthritis of the left foot, left knee, right hand, right shoulder, and right hip, but withdrew them in February 2010.  An interim February 2011 rating decision granted service connection for diabetes mellitus, type 2.  The October 2011 rating decision denied service connection for cervical spine DDD and headaches.

The issues of whether new and material evidence has been received to reopen a claim of service-connection for cervical spine DDD and whether new and material evidence has been received to reopen a claim of service-connection for headaches, to include as secondary to cervical spine DDD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a statement received in January 2012, the Veteran requested to withdraw his appeal seeking entitlement to service connection for residuals of a right middle finger injury.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for residuals of a right middle finger injury.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.

In a statement received in January 2012, the Veteran requested to withdraw his appeal seeking entitlement to service connection for residuals of a right middle finger injury.

Thus, there remains no allegation of error of fact or law for appellate consideration with respect to the issue service connection for residuals of a right middle finger injury.  Accordingly, the Board does not have jurisdiction to review the appeal on this matter, and it is dismissed.


ORDER

The appeal seeking entitlement service connection for a right middle finger injury is dismissed.



REMAND

The Veteran requested a Board videoconference hearing with regard to the issues of whether new and material evidence has been received to reopen a claim of service-connection for cervical spine DDD and whether new and material evidence has been received to reopen a claim of service-connection for headaches, to include as secondary to cervical spine DDD, in his June 2013 substantive appeal.  He failed to appear at a Board videoconference hearing scheduled in March 2015.  In a March 2015 statement, the Veteran's representative indicated the Veteran did not appear at the hearing because he thought it was scheduled for another day.  The Veteran requested that the hearing be rescheduled.  In April 2015, the Veteran motioned for the Board to remand the case for a Board videoconference hearing to be scheduled.  Because he is entitled to such a hearing upon request, and because Board videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


